Citation Nr: 1746157	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  96-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include dysthymia, anxiety disorder, depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from October 1973 to December 1976 and November 1990 to May 1991, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2015, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In June 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In a February 2016 rating decision, the Veteran was denied an increased rating for his sinusitis and left ear hearing loss, denied service connection for right ear hearing loss, and his previous denials of service connection for residuals from exposure to asbestos, hypertension, peripheral artery disease, and a disability manifested by shortness of breath were continued.  He filed a notice of disagreement in April 2016 regarding the February 2016 rating decision.  The Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal.  Thus, a remand for these issues is not necessary at this time. 


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability is due to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran filed a service connection claim for an acquired psychiatric disability and asserted that his acquired psychiatric disability was due to his experiences during service in Southwest Asia.

The Veteran's service treatment records (STRs) show that he reported mental health symptoms and was referred for mental health treatment just prior to his separation from service in April 1991.

Since his separation from service, the Veteran has been treated for a number of psychiatric symptoms, such as depression, anxiety, tension, nervousness, hyperactivity, fretfulness, sluggishness, sleepiness, insomnia, moodiness, concentration problems, mood problems, and behavioral problems.  In May 1994, he was diagnosed with depression.  In July 1994, he was diagnosed with anxiety.  In August 1994, he was diagnosed with dysthymia.  In August 1995, he was diagnosed with anxiety with some PTSD symptoms.  In May 1996, he was diagnosed with anxiety with features of PTSD.  In September 1996, he was diagnosed with adjustment disorder.  In August 2001, he was diagnosed with questionable PTSD.

In September 2016, the Veteran underwent a private psychiatric evaluation with Dr. Alexander Iofin.  After reviewing the Veteran's service and medical records, interviewing the Veteran, and conducting an examination, Dr. Iofin opined that the Veteran's acquired psychiatric disability was at least as likely as not related to his active service.

In May 2017, Dr. Iofin reviewed the Veteran's claims file once again.  Dr. Iofin again opined that it was at least 50 percent likely that the Veteran's acquired psychiatric disability was related to his active service.

The opinions of Dr. Iofin are given great probative value as he explained the reasoning behind his opinions, grounded his conclusions in the medical evidence of record, and opined that the Veteran's acquired psychiatric disability was at least as likely as not related to his active service.

Although other medical opinions have reached the opposite conclusion regarding the Veteran's acquired psychiatric disability, when weighing the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.

Accordingly, the criteria for service connection for an acquired psychiatric disability have been met and the Veteran's claim is granted.

In light of these results, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disability is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


